
Citation Nr: 9911437	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  91-47 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
sinusitis with anosmia and atrophic rhinitis, currently 
evaluated as 30 percent disabling.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel



INTRODUCTION

The veteran had active service from February 1970 to 
September 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1990 rating decision of 
the San Juan, Puerto Rico Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased rating for 
chronic sinusitis with anosmia and atrophic rhinitis and 
determined that new and material evidence had not been 
received to reopen the claim for service connection for a 
nervous disorder.

After the Board's August 1992 remand, the veteran changed his 
representative to Vietnam Veterans of America.  

It appears that the veteran is seeking compensation for a 
deviated nasal septum and residuals of the June 1989 
septoplasty.  The Board notes that the veteran was treated in 
service for a painful nose following a fight a couple of days 
earlier and that the December 1974 to January 1975 VA 
examination report includes a diagnosis of deviated nasal 
septum.  The issue of entitlement to service connection for a 
deviated nasal septum and residuals of septoplasty is 
referred to the RO for appropriate development.  

In the introduction of the August 1992 remand, the Board 
noted that the veteran claimed entitlement to service 
connection for residuals of Agent Orange exposure and 
referred this matter to the RO for appropriate action.  By 
letter dated in March 1995, the RO asked the veteran to 
specify the skin condition that he is claiming was caused by 
Agent Orange exposure and to submit medical evidence showing 
treatment for that skin disorder.  In July 1995, he responded 
that the requested evidence was in the records from the 
Mayaguez and San Juan, Puerto Rico VA facilities and that he 
had a fungus of the skin, loss of color of the skin, and red 
spots on his skin.  As the RO has not issued a rating 
decision which addresses this issue and as entitlement to 
service connection for a skin disorder has previously been 
finally denied, the Board refers the issue of whether new and 
material evidence has been received to reopen the claim for 
service connection for a skin disorder, to include as a 
residual of Agent Orange exposure, to the RO for 
adjudication.  See Ashford v. Brown, 10 Vet. App. 120, 123 
(1997); Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  

In a January 1991 statement, the veteran also asserted that 
service connection was warranted for a digestive disorder 
which he claimed was a residual of Agent Orange exposure.  
The RO has not addressed this matter and, therefore, it is 
referred to the RO for appropriate development.  

The Board notes that the issue of whether the July 1974 
rating decision which denied service connection for a 
psychiatric disability contained clear and unmistakable error 
was listed as an issue on the title page of the Board's 
August 1992 remand.  However, this issue had not been 
adjudicated by the RO at that time and was essentially 
referred to the RO for adjudication.  After, the Board's 
August 1992 remand, the RO adjudicated this claim and the 
representative submitted a timely notice of disagreement.  
The Board now finds that this issue should not be listed on 
the cover page of this decision because the veteran has not 
yet finalized his appeal.  The issue of whether the July 1974 
rating decision was clearly and unmistakably erroneous in its 
denial of service connection for a psychiatric disorder is 
addressed further in the remand portion of this decision. 

The issue of entitlement to an increased evaluation for 
chronic sinusitis with anosmia and atrophic rhinitis is 
addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  In a July 1974 rating decision, the RO denied entitlement 
to service connection for a nervous disorder.  The veteran 
was informed of this determination in August 1974 and he did 
not appeal.  

2.  In a September 1983 rating decision, the RO determined 
that new and material evidence had not been submitted to 
reopen the claim for service connection for a nervous 
condition.  The claims file includes no evidence that the 
veteran was informed of this determination. 

3.  Evidence received since the RO's July 1974 rating 
decision, includes significant lay statements and VA medical 
records not previously considered which bear directly and 
substantially upon the specific matters under consideration 
regarding the issue of entitlement to service connection for 
a psychiatric disorder.  

4.  The claim for service connection for a psychiatric 
disorder is plausible and capable of substantiation.  


CONCLUSIONS OF LAW

1.  The July 1974 rating decision which denied entitlement to 
service connection for a psychiatric disorder is final.  
38 U.S.C.A. §§ 5108, 7105 (formerly 38 U.S.C.A. § 4005)(West 
1991); 38 C.F.R. §§ 3.104, 20.1100 (1998).

2.  New and material evidence has been received to warrant 
reopening of the claim for service connection for a 
psychiatric disorder.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).

3.  The veteran's claim for service connection for a 
psychiatric disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The relevant evidence of record prior to the July 1974 rating 
decision includes service medical records which include a 
diagnosis of tension headaches and no evidence whatsoever of 
a psychiatric disorder.  The veteran's DD Form 214, Armed 
Forces of the United States Report of Transfer or Discharge, 
was also of record in July 1974.  An October 1971 VA Form 10-
10M, Medical Certificate and History, includes the diagnosis 
of chronic, moderately severe anxiety reaction and history of 
narcotic use.  

In a March 1972 rating decision for hospitalization or 
treatment purposes, it was determined that anxiety reaction, 
chronic, moderately severe, was not service connected.  
October 1971 to May 1972 VA outpatient treatment records 
include mention of a cervical headache and the impressions 
included headache, c.u., tension type and normal 
electroencephalogram.  A May 1973 VA examination report shows 
that the diagnosis was chronic anxiety neurosis, moderate to 
moderately severe.  

By rating decision dated in July 1974, the RO denied 
entitlement to service connection for a nervous condition.  
The veteran was informed of this determination in August 
1974.  

The evidence received since the July 1974 rating decision 
includes a December 1974 VA examination report which shows 
that the diagnosis was anxiety neurosis, alcohol factor, 
moderate to moderately severe.  

On several occasions from 1977 to 1981, the veteran requested 
service connection for his nervous condition and the RO 
responded by informing him that this claim had been finally 
denied in July 1974 and that he must submit new and material 
evidence to reopen the claim for service connection for a 
nervous disorder.  

A 1978 VA outpatient treatment record shows that the veteran 
was prescribed Trilafon and Dalmane and that he sought a 
medical certificate for the University so that he could leave 
his studies due to his emotional condition.  A March to April 
1979 VA hospital summary shows that anxiety reaction was a 
major diagnosis that was not treated.  A September 1979 VA 
outpatient treatment record includes the diagnosis of 
schizophrenia, undifferentiated type.  A September 1979 VA 
hospital summary shows that the diagnosis was schizophrenia, 
undifferentiated type, with paranoid and depressive features, 
and chronic alcoholism.  

In a December 1979 letter, the veteran's wife requested the 
veteran's medical records for his application for Social 
Security benefits.  

VA outpatient treatment records dated from January 1980 to 
November 1980 include diagnoses and provisional diagnoses of 
psycho-physiological symptoms; anxiety; schizophrenia, 
chronic undifferentiated type; alcohol addiction; 
schizophrenia, paranoid type, in remission of symptoms; 
anxiety neurosis with depressive traits; and anxiety 
neurosis, moderate to severe.  In May 1980, he reported that 
he had had suicidal ideation and occasional hallucinations 
and he refused hospitalization.  A September 1980 treatment 
record shows that the veteran asserted that he was service 
connected for his nerves.  These records show that the 
veteran was prescribed medication for his psychiatric 
symptoms.  

At an April 1980 VA examination, the examiner noted that 
review of the September 1979 VA hospital discharge summary 
did not indicate presence of primary or secondary symptoms of 
schizophrenia.  The diagnosis was anxiety reaction with 
depressive features, not psychotic at time of examination, 
disability is moderate. 

VA outpatient treatment records from January 1981 to November 
1983 show that the veteran continued to receive treatment at 
the mental hygiene clinic and the diagnosis and assessments 
included generalized anxiety neurosis, anxiety neurosis with 
depressive traits, anxiety and depressive state, generalized 
anxiety disorder, and generalized anxiety rule out 
schizophrenia.  In June 1983, he reported that he could 
handle his nervous reactions with medications and that his 
only problem was that he needed the medications.  The 
treatment provider tried to refer him to a state facility in 
June 1983 but he rejected this referral.  These records show 
that the veteran was taking prescribed medication for his 
psychiatric disability and that he attended group therapy.

A VA hospital summary shows that the veteran was hospitalized 
from June to July 1983 for treatment of general anxiety 
disorder.  

In July 1983 and several times thereafter, the veteran 
submitted a June 1983 sworn statement from [redacted] in 
which Mr. [redacted] reported that he served in the United 
States Army with the veteran, including in Vietnam.  Mr. 
[redacted] stated that the veteran was a sound, cooperative, 
and communicative person prior to service.  Mr. [redacted] 
reported that during his service in Vietnam, the veteran 
changed noticeably; that he looked nervous, aggressive, and 
intolerable; that he talked to himself; that he said that he 
wanted to "get rid of" his life, and that he was not the 
same person that Mr. [redacted] had known.  Finally, Mr. 
[redacted] stated that, after they left Vietnam in 1971, the 
veteran's condition was aggravated, that he looked very 
nervous, depressed, and aggressive, that he was without 
desire to live, and that he said that he was being persecuted 
and that they looked at him "bad."

In July 1983 and several times thereafter, the veteran 
submitted a June 1983 sworn statement from his wife.  She 
stated that the veteran had been a happy, healthy, 
communicative, cooperative, and alert person prior to service 
and that he had been physically and mentally healthy with 
desire to live his life prior to service.  She asserted that, 
after he returned from Vietnam she noticed that he had 
completely changed; that he was nervous, anxious, and 
aggressive toward her and their children; that he was unable 
to tolerate anything and had no desire to live; and that 
anything disturbed him and he could not stand to be exposed 
to noises.  She asserted the veteran heard voices calling 
him, that he needed tranquilizers to be calm, and that his 
condition became worse every day. 

In a September 1983 rating decision, the RO determined that 
new and material had not been submitted to reopen the claim 
for service connection for a nervous condition.  However, 
there is no evidence of record that the veteran was notified 
of this decision.  

In March 1984, the veteran submitted a completed form in 
which he stated that he served in Vietnam as a lineman, that 
he also had guard duties and reinforced other units, and that 
he experienced terrifying, life-threatening, or stressful 
events.  He reported that he had re-experienced the stressful 
event(s) in nightmares, flashbacks, and thinking about it 
repeatedly.  He contended that he had several symptoms such 
as disturbed sleep and being jumpy or hyper-alert since 
service that were not present before service.  He also 
asserted that he suffered from a nervous condition due to his 
fear of the effects of his Agent Orange exposure during his 
service in Vietnam.  Finally, he reported that he had been 
treated for his nervous condition within one year of service 
at the VA hospital in San Juan, Puerto Rico.  

In a July 1989 VA hospital discharge summary, it was noted 
that the veteran had an approximate 18 year history of 
neuropsychiatric conditions.  The diagnoses included chronic 
schizophrenia, undifferentiated type, with acute exacerbation 
of symptoms, and post-traumatic stress disorder (PTSD).  

June 1989 to December 1992 VA treatment records show that the 
veteran sought treatment for his nervous condition and 
refills of medication.  The diagnoses and assessments 
included generalized anxiety disorder, rule out panic 
disorder, depression not otherwise specified, sleeping 
pattern disturbance, moderate level of anxiety, rule out 
PTSD, and panic disorder.  In December 1990 and March 1991, 
he reported that he was having flashbacks of the war.  An 
August 1992 treatment provider noted that the veteran had 
anxiety and stress reaction.  

In March 1990, the RO received a statement from the VA 
outpatient clinic in Mayaguez which stated that the clinic 
had opened in July 1976 and that, therefore, there were no 
records from 1971 to 1972.  

In July 1991, the veteran submitted a copy of a December 1983 
decision of the Supreme Court of Puerto Rico which determined 
that the veteran's chronic undifferentiated schizophrenia was 
not aggravated by or otherwise causally related to his job as 
a library assistant for the Department of Public Instruction.  
In this decision it was noted that the Supreme Court of 
Puerto Rico had issued an earlier order in which it stated 
that it appeared that the veteran suffered from a serious 
mental condition acquired as the result of military service 
in Vietnam and that he received a pension from the federal 
government because of this disorder.

At the December 1992 VA psychiatric examination, a Board of 
two psychiatrists noted that they had carefully reviewed the 
veteran's medical records and claims file.  The examiners 
stated that the veteran was quite difficult to explore 
because of what was considered a strong voluntary component.  
He reported that he heard voices and felt persecuted and that 
this made him afraid and gave him nightmares.  He admitted to 
ethanol and marijuana abuse and the examiners noted that he 
had difficulty accepting this.  The examiners later noted 
that in "contradiction" he admitted to drug and alcohol 
abuse, stated that he was not currently using drugs and 
alcohol, and stated that the only things that he took were 
the medications.  He reported that he had three children and 
that he was not currently working.  

The examiners stated that the veteran did not look clean and 
was not groomed or shaved; that he appeared to have a strong 
voluntary component and expressed relevantly and coherently.  
The examiners stated that the veteran was very superficial 
and vague in his expression; that he contradicted himself 
very selectively in the sense that he recalled things and 
later contradicted himself by saying that he didn't remember; 
that he stood up several times during the interview and paced 
but this was felt to be a voluntary movement; and that his 
affect did not really correspond to his complaints of hearing 
voices and being persecuted.  The examiners noted that he 
could not elaborate on what he was seeing or hearing or what 
his nightmares were about; that he remembered his Vietnam 
experiences but really did not bring up any specific event 
when confronted about it; that he was not "considered with 
any delusional material," and that no perceptive disorder 
was detected.  He was well oriented times three, memory was 
grossly well preserved although quite difficult to explore, 
no impairment in sensorium was found, no depressive signs 
were detected, concentration was quite difficult to explore 
but seemed appropriate, judgment was well preserved, and he 
differentiated well between right and wrong.  It was noted 
that he had no insight into his difficulties.  The diagnosis 
was anxiety disorder, not otherwise specified; substance use 
disorder,  marijuana and alcohol abuse by records, in 
apparent remission by history at present; and personality 
disorder (very strong borderline traits).  

In a July 1993 addendum to the December 1992 VA psychiatric 
examination report, an examiner stated that he could not, 
almost 22 years after the veteran was discharged from 
service, render a coherent opinion as to whether the 
veteran's headaches noted in service were manifestations of 
the anxiety disorder diagnosed shortly after service.  In a 
September 1997 addendum, the same examiner again stated that 
there was no evidence of record to render an opinion as to 
whether the veteran's headaches noted in service were 
manifestations of the anxiety disorder diagnosed shortly 
after service.  

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1998).  Where a 
veteran served ninety days or more during a period of war or 
during peacetime service after December 31, 1946, and a 
psychosis becomes manifest to a degree of 10 percent within 
one year of the date of termination of service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  These 
presumptions are rebuttable by affirmative evidence to the 
contrary.  Id.  Additionally, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  This rule does not mean that any manifestation in 
service will permit service connection.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has established the 
following rules with regard to claims addressing the issue of 
chronicity.  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  A 
lay person is competent to testify only as to observable 
symptoms.  See Savage; Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A layperson is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id.  

VA law provides that despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).  

Pertinent regulations provide that "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet App 1 (1998).  In Hodge, the Court held that not 
every piece of new evidence is "material," but that some 
new evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually alter 
a rating decision.  In determining whether evidence is new 
and material, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

A three-step analysis must be performed when an appellant 
seeks to reopen a previously denied claim.  Winters v. West, 
No. 97-2180 (U.S. Vet. App. February. 17, 1999) (en banc); 
Elkins v. West, No. 97-1534 (U.S. Vet. App. February. 17, 
1999) (en banc); Hodge.  First, it must be determined whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a).  Second, if new and material evidence has been 
presented, the case must be reopened and immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a).  
Third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled. 

Analysis

Entitlement to service connection for a psychiatric disorder, 
specifically anxiety neurosis, was originally denied by the 
RO's unappealed July 1974 rating decision.  The RO determined 
that the service medical records included no evidence of a 
nervous condition.  The veteran was informed of this 
determination by letter dated August 9, 1974.  Because the 
veteran did not file a timely appeal from the July 1974 
rating decision, this determination became final and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104(a).  Therefore, in order to reopen 
his claim for entitlement to service connection for a 
psychiatric disorder, the appellant must present new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

It is noted that, in the November 1998 informal hearing 
presentation, the representative asserted that a June 12, 
1974, statement in support of claim constituted a timely 
notice of disagreement with an award letter dated November 
16, 1973.  The Board notes that, in the June 1974 statement 
in support of claim, the veteran stated only that he 
disagreed with the award letter dated November 16, 1973, that 
his condition was worse, and that he was unable to seek 
employment.  He did not identify the specific determination 
with which he disagreed and there is no mention of a 
psychiatric disorder at all.  See 38 C.F.R. § 20.201 (1998).  
Moreover, as the representative noted, the record includes no 
award letter or any correspondence from the RO dated November 
16, 1973.  Therefore, as noted above, the Board finds that 
the July 1974 rating decision is final.  

On several occasions subsequent to the July 1974 rating 
decision, the veteran sought to reopen his claim for service 
connection for a psychiatric disorder and he was generally 
advised by the RO of the need to submit new and material 
evidence to reopen his claim.  It does not appear that he was 
advised of his appellate rights on those occasions.  
Additionally, by rating decision dated in September 1983, the 
RO determined that new and material evidence had not been 
submitted to reopen the claim for service connection for a 
nervous condition.  However, the claims file contains no 
evidence that the veteran was ever informed of this 
determination.  Therefore, the September 1983 rating decision 
did not become final.  Accordingly, the last final denial is 
deemed to be the July 1974 rating decision.  38 U.S.C.A. 
§ 7105(c)(formerly 38 U.S.C. 4005); 38 C.F.R. § 3.104(a).  
The Board will consider whether the evidence received since 
the July 1974 determination is new and material to reopen the 
claim of service connection for a psychiatric disorder.  

Much of the evidence submitted since the July 1974 rating 
decision is new in that it has not been previously considered 
in connection with this claim.  Furthermore, after a careful 
and thorough review of the record, the Board concludes that 
the new evidence is material to reopen the claim.  The 
relevant evidence submitted since the July 1974 rating 
decision includes numerous VA treatment records; VA 
examination reports dated in December 1974, April 1980, 
December 1992; and July 1993 and September 1997 addenda to 
the December 1992 examination report; a copy of a December 
1983 decision of the Supreme Court of Puerto Rico which noted 
that an earlier order from that court stated that it appeared 
that the veteran suffered from a serious mental condition 
acquired as the result of military service in Vietnam and 
that he received a pension from the Federal Government due to 
this disorder; a December 1979 letter from the veteran's 
wife; and several statements from the veteran.  

The new evidence also includes a June 1983 statement from Mr. 
[redacted] in which Mr. [redacted] reported that he was in 
service with the veteran; that the veteran was a "sound, 
cooperative, and communicative person" prior to service; 
that, during his service in Vietnam, the veteran changed 
noticeably; that he looked nervous, aggressive, and 
intolerable; that he talked to himself; that he said that he 
wanted to get rid of his life, and that he was not the same 
person that Mr. [redacted] had known.  Finally, Mr. [redacted] 
stated that after they left Vietnam in 1971, the veteran's 
condition was aggravated, that he looked very nervous, 
depressed, and aggressive, that he was without desire to 
live, and that he said that he was being persecuted and that 
they looked at him bad.  Finally, the new evidence includes a 
June 1983 letter from the veteran's wife in which she asserts 
that the veteran had been happy, healthy, communicative, 
cooperative, and alert prior to service; that he had been 
physically and mentally healthy with desire to live his life 
prior to service; and that, after he returned from Vietnam, 
she noticed that he had completely changed and that he was 
nervous, anxious, and aggressive toward her and their 
children.  She also contended that, after his return from 
Vietnam, he was unable to tolerate anything and had no desire 
to live, that anything disturbed him, and that he could not 
stand to be exposed to noises.  She asserted the veteran 
needed tranquilizers to be calm, that he heard voices calling 
him, and that his condition became worse each day.  

The Board finds that this evidence, particularly the June 
1983 statements from [redacted] and the veteran's wife, 
the December 1983 decision of the Supreme Court of Puerto 
Rico, and the continued treatment for psychiatric disorders, 
constitutes new and probative evidence which bears directly 
and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, there is new and material evidence sufficient to 
reopen the claim for service connection for a psychiatric 
disorder.

Therefore, as new and material evidence had been submitted 
and the claim for service connection for a psychiatric 
disorder is reopened, it must be determined whether the claim 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  See 
Winters, Elkins, Hodge.  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  An allegation that a disorder is service connected 
is not sufficient; the veteran must submit evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).

The evidence of record shows that the veteran was treated for 
a tension headache in service; that, 21 days after service he 
was diagnosed with chronic, moderately severe anxiety 
reaction; that his wife and a fellow serviceman have asserted 
that the veteran changed noticeably during service and became 
nervous, aggressive, depressed, anxious, and intolerant; and 
that the veteran has received treatment for psychiatric 
disorders on numerous occasions from discharge to present.  
The record also includes a copy of a December 1983 decision 
of the Supreme Court of Puerto Rico which noted that an 
earlier order from that court stated that it appeared that 
the veteran suffered from a serious mental condition acquired 
as the result of military service in Vietnam.  

After reviewing all of the evidence of record and presuming 
its credibility, the Board finds that the claim for service 
connection for a psychiatric disorder is plausible and 
capable of substantiation.  Therefore, the claim for service 
connection for a psychiatric disorder is well grounded 
pursuant to 38 U.S.C. § 5107(a).  However, the Board finds 
that additional development is necessary in order to ensure 
that the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  

Therefore, the issue of entitlement to service connection for 
a psychiatric disorder is addressed in the remand portion of 
this decision.  


ORDER

New and material evidence to reopen the claim for service 
connection for a psychiatric disorder has been received and 
the claim is reopened.


REMAND

Service Connection for a Psychiatric Disorder

The veteran contends that service connection is warranted for 
a psychiatric disorder because he had a psychiatric disorder 
in service and was treated for this disorder shortly after 
separation.  The Board notes that post-service VA treatment 
records, hospital reports, and examinations include diagnoses 
of anxiety disorders, schizophrenia, PTSD, and personality 
disorder.  The veteran and the representative have 
essentially asserted that service connection is warranted for 
psychiatric disorders, including generalized anxiety disorder 
and schizophrenia.  Therefore, the RO must now adjudicate, on 
a de novo basis, the issue of entitlement to service 
connection for a psychiatric disorder, to include anxiety 
disorders and schizophrenia.  Additionally, the RO should 
address the veteran's assertions that his exposure to Agent 
Orange during service in Vietnam has caused nervous and 
emotional problems.  

The representative has asserted that the December 1992 VA 
psychiatric examination failed to comply with the Board's 
August 1992 remand instructions and that, therefore, pursuant 
to Stegall v. West, 11 Vet App 268 (1998), the veteran should 
be afforded an additional VA psychiatric examination.  The 
Board notes that the record shows that the service medical 
records include a diagnosis of tension headache; that, 21 
days after service, the veteran was diagnosed with chronic, 
moderately severe anxiety reaction, history of trauma to the 
skull, and history of narcotic use; and that he has submitted 
statements from a fellow service man and his wife who 
essentially asserted that the veteran's mental health 
declined/deteriorated in service.  The Board finds that the 
veteran should be afforded a current psychiatric examination 
to determine the nature and etiology of all psychiatric 
disorders.  The examiner should provide the opinions 
requested in the August 1992 remand, specifically whether the 
anxiety disorder diagnosed 21 days after service was at least 
as likely as not related to service or to the tension 
headache diagnosed therein and whether any current 
psychiatric disorder is related to the anxiety disorder 
diagnosed within 21 days of service.  

The record also shows that the veteran has a history of drug 
and alcohol abuse.  The Board notes that VA General Counsel 
and Court decisions have made clear that that compensation 
shall not be paid for a disability which is the result of the 
veteran's abuse of alcohol and drugs.  See Barela v. West, 
No. 97-677 (U.S. Vet. App. July 14, 1998), VAOPGCPREC 11-96 
(November 1996); VAOPGCPREC 2-97 (Jan. 16, 1997); VAOPGCPREC 
2-98 (Feb 10, 1998).  However, the Court has noted that 
38 U.S.C.A. § 1110 prohibits only the payment of compensation 
for disability due to alcohol and drug abuse; it does not bar 
an award of service connection.

It is also noted that the record includes evidence a 
diagnosis of PTSD.  However, PTSD was not diagnosed at the 
most recent December 1992 VA psychiatric examination and the 
examiners noted that the veteran remembered his Vietnam 
experiences but did not bring up any specific event when 
confronted about it.  It is not clear whether the veteran is 
seeking entitlement to service connection for PTSD.  As this 
issue is inextricably intertwined with the issue of 
entitlement to service connection for a psychiatric disorder, 
the Board finds that the RO should determine whether the 
veteran is seeking service connection for PTSD and, if he is, 
the appropriate PTSD development should be conducted.  This 
should include obtaining the veteran's service personnel 
records, making a specific determination as to whether he had 
combat service, obtaining a statement from the veteran 
regarding his claimed inservice stressors, and, if it is 
determined that he did not have combat service or if the 
stressors are not related to combat, attempting to verify the 
veteran's reported stressors.  See 38 C.F.R. § 3.304(f); 
38 U.S.C.A. § 1154(b) (West 1991); Zarycki v. Brown, 6 Vet. 
App. 91 (1993); Cohen v. Brown, 10 Vet. App. 128 (1997); 
Gaines v. West, 11 Vet App 353 (1998).  If it is determined 
that the veteran had combat service or if any alleged 
stressors are verified, the veteran should be afforded a VA 
psychiatric examination to clarify whether he has PTSD 
related to corroborated stressful events of his service.  See 
38 C.F.R. § 4.125 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that the veteran was a 
lineman in service.  In March 1984, the veteran reported that 
he was a lineman in service, that he performed guard duties, 
and that he reinforced other units.  He indicated that he was 
exposed to armed combat or enemy action; bombing, shelling, 
or tripped booby-trap; shipwreck or airplane or vehicle 
accident; grave registration duty; and other actions that 
threatened his life.  He contended that he felt numb after 
these events, that he had nightmares and flashbacks about 
these events, and that he though about the events eight times 
a month.  He indicated that he had much less interest in his 
family, friends, and activities such as recreational sports 
after these events.  He also reported that he had several 
symptoms that were not present prior to service which 
included being jumpy or hyper-alert; having sleep 
disturbance, feelings of survivor's guilt, and trouble 
concentrating or remembering things; avoiding activities that 
reminded him of the stressful events; and avoiding getting 
close to others; and becoming more nervous or anxious when 
exposed to certain activities that resembled the event.  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor(s).  38 C.F.R. § 3.304(f) (1998).  In 
addition, the Court has articulated that, in addressing 
claims for service connection for PTSD, consideration must 
first be given to the evidence required to demonstrate the 
existence of an alleged stressor, and then, if such stressor 
is found, a determination as to whether it is of the quality 
required to support a diagnosis of PTSD must be made.  See 
Zarycki v. Brown, 6 Vet. App. 91 (1993); West v. Brown, 
7 Vet. App. 70 (1994).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  If the claimed stressor is related 
to combat, service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or a similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed inservice stressor.  
See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) 
(1998).  If the evidence does not show that he was engaged in 
combat with the enemy or that the claimed stressors are 
related to such combat, there must be corroborative evidence 
of the claimed stressor.  See Zarycki.  In West, the Court 
held that the sufficiency of the stressor is a medical 
determination, and therefore adjudicators may not render a 
determination on this point in the absence of independent 
medical evidence.  See also Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  In the instant case, while PTSD has been 
diagnosed, critical elements of this diagnosis, most 
fundamentally those concerning the existence of a stressor or 
stressors, are missing. 

A review of the claims file reveals that the veteran has 
consistently reported that he received treatment at the VA 
hospital in San Juan, Puerto Rico and at the VA outpatient 
clinic in Mayaguez, Puerto Rico from discharge to present.  
In his July 1991 substantive appeal, the veteran requested 
that the RO consider the medical evidence from these VA 
facilities dated from 1984 to 1989 and 1991.  In March 1990, 
the VA outpatient clinic in Mayaguez informed the RO that 
that facility opened in July 1976 and that, therefore, there 
were no records from 1971 to 1972.  The Board notes that it 
appears that the RO has not attempted to obtain all VA 
treatment records dated from discharge to present from these 
VA facilities.  Because such records are constructively of 
record, they must be obtained.  See Bell v. Derwinski, 2Vet. 
App. 611 (1992).  

Additionally, a February 1982 treatment record shows that the 
veteran reported that he was being treated at Aguidilla 
Mental Health Center and VA outpatient treatment records 
dated in September 1990 and April 1992 indicate that the 
veteran was to follow up with treatment at "CMHC of 
Aguidilla."  The Board finds that an attempt to obtain any 
relevant records from this facility is warranted.  

The veteran submitted a December 1983 decision of the Supreme 
Court of Puerto Rico which noted that the State Insurance 
Fund had had the veteran evaluated and that a psychiatrist, 
Dr. J. R. Fuentes, testified at a public hearing.  The Board 
finds that the RO should attempt to obtain all treatment 
records related to this case before the Supreme Court of 
Puerto Rico, including those from the State Insurance Fund 
and Dr. Fuentes.  Additionally, an attempt should be made to 
obtain a transcript of Dr. Fuentes' testimony at the public 
hearing.  

The April 1980 and December 1992 VA examiners noted that the 
veteran was receiving Social Security benefits and, in a July 
1983 statement in support of claim, he reported that he was 
receiving Social Security benefits.  The RO should attempt to 
obtain all relevant records from the Social Security 
Administration.  

Sinusitis with Anosmia and Atrophic Rhinitis

With respect to the issue of entitlement to an increased 
evaluation for chronic sinusitis with anosmia and atrophic 
rhinitis, the Board notes that these service-connected 
disabilities are currently evaluated as 30 percent disabling 
under 38 C.F.R. § 4.97, Diagnostic Code 6510-6501 (1996).  
Effective October 7, 1996, the criteria in the Schedule for 
Rating Disabilities applicable to respiratory disabilities 
were revised, and Diagnostic Code 6501 which addressed 
chronic atrophic rhinitis was removed and Diagnostic Codes 
6522 which addresses allergic or vasomotor rhinitis was 
added.  The RO has provided the veteran with the applicable 
old and new regulations regarding sinusitis and the old 
criteria regarding rhinitis.  However, no statement of the 
case or supplemental statement of the case has included the 
new criteria regarding rhinitis as set forth in 38 C.F.R. 
§ 4.97, Diagnostic Codes 6522 (1998).  The Court has held 
that where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Moreover, when there is a change in the legal criteria for 
adjudicating a claim, the veteran must be provided full 
notice and have an opportunity to be heard at the RO so that 
prejudice does not result.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  To date, the RO has not adjudicated the issue of 
entitlement to an increased rating for the service-connected 
chronic sinusitis with anosmia and atrophic rhinitis, with 
consideration of the regulation regarding rhinitis effective 
as of October 7, 1996.  Thus, the RO must now consider the 
issue of entitlement to an increased evaluation for chronic 
sinusitis with anosmia and atrophic rhinitis under all 
applicable old and new rating criteria.  Karnas.  

Additionally, it does not appear that the RO has considered 
the rating criteria for complete loss of sense of smell under 
38 C.F.R. § 4.87b, Diagnostic Code 6275 (1998) and no 
statement of the case or supplemental statement of the case 
has included this rating criteria.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1998).  
However, the Court has emphasized that all disabilities, 
including those arising out of a single disease entity, are 
to be rated separately as long as the symptomatology is not 
duplicative or overlapping.  Esteban v. Brown, 6 Vet. App. 
259 (1994).  The RO has not addressed whether the veteran is 
entitled to separate evaluations for chronic sinusitis, 
anosmia, and rhinitis and this must be addressed.  

The veteran underwent a Caldwell-Luc operation in 1979, a 
septoplasty and polypectomy in June 1989, and functional 
endoscopic sinus surgery in February 1990.  The December 1992 
VA examiner noted that the veteran complained of recurrent 
headaches and anosmia and that he had been treated for years 
for allergic rhinosinusitis.  Examination revealed evidence 
of a nasal septal operation, no pus or polyps, and congested 
middle turbinates.  The diagnosis was allergic 
rhinosinusitis.  December 1992 paranasal sinus X-rays showed 
complete opacification of both maxillary sinuses and 
opacification of the ethmoid and sphenoid sinuses.  The Board 
finds that the December 1992 VA examination is not adequate 
for rating purposes as it does not address several of the 
pertinent rating criteria.  See 38 C.F.R. §§ 4.2, 4.70, 
4.87b, 4.97, Diagnostic Codes 6275, 6501, 6510-6514, 6522.  
Therefore, the RO should afford the veteran a VA examination 
to determine the current nature and severity of the service-
connected chronic sinusitis, anosmia, and atrophic rhinitis.  

Clear and Unmistakable Error

The issue of whether the July 1974 rating decision which 
denied service connection for a psychiatric disability 
contained clear and unmistakable error was initially 
adjudicated in an October 1997 supplemental statement of the 
case.  The RO determined that the July 1974 rating decision 
did not contain clear and unmistakable error in its denial of 
service connection for a psychiatric disorder.  In the 
November 3, 1997, letter that notified the veteran of this 
determination, the RO informed him that a "response at this 
time is optional" and that his case would be returned to the 
Board if no reply was received within 60 days.  

The Board notes that that the RO's November 1997 letter did 
not properly inform the veteran of his appellate rights.  He 
was not advised that he must file a timely notice of 
disagreement with the RO's initial denial of this issue in 
the November 1997 supplemental statement of the case.  In 
fact, he was told that a response was optional.  In the 
representative's November 19, 1998, informal hearing 
presentation, the representative again argued that the July 
1974 rating decision was clearly and unmistakably erroneous 
in its denial of service connection for a psychiatric 
disorder.  In light of the procedural irregularities and the 
failure to properly inform the veteran of his appellate 
rights, the Board finds that the representative's November 
1998 informal hearing presentation constitutes a timely 
notice of disagreement with the RO's determination that the 
July 1974 rating decision did not include clear and 
unmistakable error.  

Because the October 1997 supplemental statement of the case 
was the initial determination with respect to the issue of 
whether the July 1974 rating decision was clearly and 
unmistakably erroneous in its denial of service connection 
for a psychiatric disorder and because the veteran has not 
been advised of his appellate rights with respect to this 
issue, the Board finds that the RO should issue an additional 
supplemental statement of the case which includes all 
relevant law and regulations.  The cover letter sent with 
this supplemental statement of the case must properly inform 
the veteran of his appellate rights, specifically, that he 
has 60 days from the date of mailing of the supplemental 
statement of the case to finalize his appeal by filing a 
substantive appeal.  The Board finds that a remand for this 
action is necessary.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 
(1998); see also Manlincon v. West, No. 97-1467 (U.S. Vet. 
App. Mar. 12, 1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995); Archbold v. Brown, 9 Vet. App. 124 (1996).

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

1.  The RO should attempt to obtain the 
veteran's service personnel records from 
all available sources.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  After obtaining any necessary 
authorization, the RO should attempt to 
obtain the records associated with the 
veteran's case before the Supreme Court 
of Puerto Rico which was decided in 
December 1983, particularly the 
transcript of testimony at the public 
hearing including Dr. J.R. Fuentes' 
testimony and the relevant records from 
the State Insurance Fund and Dr. J.R. 
Fuentes.  

4.  The RO should afford the veteran the 
opportunity to submit or identify any 
additional evidence in support of his 
claims for service connection for a 
psychiatric disorder and for an increased 
evaluation for his service-connected 
chronic sinusitis with anosmia and 
atrophic rhinitis.  After obtaining any 
necessary authorization, the RO should 
attempt to obtain all identified evidence 
that has not already been obtained, 
particularly all treatment records dated 
from September 1971 to present from the 
VA hospital in San Juan, Puerto Rico; the 
Mayaguez, Puerto Rico VA outpatient 
clinic; and the Aguidilla Mental Health 
Center. 

5.  The RO should ensure that any 
indicated further development is 
conducted with respect to the issue of 
whether the July 1974 rating decision 
which denied service connection for a 
psychiatric disorder was clearly and 
unmistakably erroneous.  The claim should 
then be readjudicated with consideration 
of all evidence received since the last 
final determination.  In any event, if 
the claim remains denied, a supplemental 
statement of the case must be issued 
which addresses this issue and includes 
all relevant laws and regulations.  The 
veteran must be advised of the time in 
which he may file a substantive appeal.  
Thereafter, if an appeal has been 
perfected, this issue should be returned 
to the Board. 

6.  The veteran should then be afforded a 
VA examination by an appropriate 
specialist to determine the nature and 
extent of the veteran's service-connected 
chronic sinusitis, anosmia, and atrophic 
rhinitis.  The veteran's claims folder 
and a separate copy of this remand should 
be made available to the examiner, the 
receipt of which should be acknowledged 
in the examination report.  All necessary 
tests or studies, including X-rays, 
should be performed and the reports 
thereof must be attached to the 
examination report.  

(a) With respect to the sinusitis, the 
examiner should report the frequency of 
incapacitating and non-incapacitating 
episodes of sinusitis; the frequency and 
severity of any severe headaches, pain, 
tenderness of affected sinuses, purulent 
discharge, scabbing, and crusting 
reflecting purulence; and the number of 
incapacitating episodes per year which 
require prolonged (lasting four to six 
weeks) antibiotic treatment.  The 
examiner should also state whether the 
veteran has had radical surgery with 
subsequent chronic osteomyelitis and, if 
so, whether this requires repeated 
cutterage.  

(b) with respect to the rhinitis, the 
examiner should state whether there are 
any polyps; whether there is obstruction 
of the nasal passages and, if so, the 
degree thereof on each side; whether 
there is atrophy of intranasal structure 
with moderate secretion; whether there is 
crusting and ozena and, if so, the 
severity thereof; and whether there are 
atrophic changes.  

(c) with respect to the anosmia, the 
examiner should report whether the 
veteran has complete loss of sense of 
smell.  

All findings should be reported in 
detail, a complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.  A comprehensive 
report, which addresses the 
aforementioned, should be provided and 
associated with the claims folder.

7.  The veteran should then be afforded a 
VA psychiatric examination by an examiner 
who has not previously examined the 
veteran to determine the nature and 
etiology of all current psychiatric 
disorders.  The veteran's claims folder 
and a separate copy of this remand should 
be made available to the examiner, the 
receipt of which should be acknowledged 
in the examination report.  All necessary 
tests or studies should be performed and 
the reports thereof must be attached to 
the examination report.  The examiner 
must review the entire record, 
particularly the service medical records 
and the October 1971 treatment record 
which diagnosed an anxiety disorder.  The 
service medical records, history, and the 
post-service treatment records must be 
reported in detail by the examiner.  The 
examiner should specifically report all 
current psychiatric disorders.  The 
psychiatrist should state (1) whether it 
is as likely as not that the anxiety 
disorder diagnosed 21 days after service 
is etiologically related to service or 
the tension headache diagnosed in 
service; and (2) whether any current 
psychiatric disorder is as likely as not 
related to service or the anxiety 
disorder diagnosed 21 days after service.  
All findings should be reported in 
detail, a complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.  

8.  The RO should ask the veteran whether 
he is claiming entitlement to service 
connection for PTSD.  If so, he should be 
asked to provide information regarding 
the stressful events claimed to have 
caused PTSD and to identify potential 
alternative sources for supporting 
evidence regarding the stressors he 
alleges occurred in service.  In 
particular, he should provide as much 
detailed information as possible 
including the dates, places, names of 
people present, and detailed descriptions 
of events.  The veteran is advised that 
this information is necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible because without such details an 
adequate search for verifying information 
cannot be conducted.

9.  If the veteran is claiming 
entitlement to service connection for 
PTSD, the RO should then review the file 
and prepare a summary of all of the 
claimed stressors already reported in the 
veteran's previous statements and 
treatment records (such as in the March 
1984 statement).  This summary, copies of 
the veteran's stressor statements, all 
associated documents, and the veteran's 
DD Form 214 and service personnel 
records, should be sent to the USASCRUR, 
7798 Cissna Road, Springfield, VA 22150.  
The USASCRUR should be requested to 
provide any information available which 
might corroborate the veteran's alleged 
stressors.  The RO should also request 
that the USASCRUR provide information, 
including any unit histories or similar 
documents, regarding whether the 
veteran's unit was involved in combat 
during the time that the veteran was in 
Vietnam.  If the USASCRUR is unable to 
verify any stressor(s) due to a lack of 
specificity, it should so state.  The RO 
should take any necessary follow-up 
action.

10.  If service connection for PTSD is 
claimed, the RO must then make a specific 
determination, based upon the complete 
record, with respect to whether (a) the 
veteran was engaged in combat with the 
enemy; and (b) if the veteran was not 
engaged in combat with the enemy or if he 
is claiming a noncombat stressor, whether 
the existence of any of the claimed 
stressors is adequately established by 
the record.  The RO must specify what 
inservice stressor or stressors have been 
established by the record.  In reaching 
this determination, the RO should address 
any credibility questions raised by the 
record.  However, the RO is advised that 
the sufficiency of any claimed stressor 
is a medical determination.

11.  Thereafter, if the veteran is 
seeking service connection for PTSD and 
if the RO has determined that any of the 
reported inservice stressors have been 
established by the record, the RO should 
schedule a VA psychiatric examination to 
determine whether the veteran actually 
has PTSD and, if so, the nature and 
etiology thereof.  The claims file, a 
separate copy of this remand, and the 
stressor list compiled by the RO must be 
provided to the psychiatrist for review 
prior to examination and the examiner 
should note in the examination report 
that he reviewed each of these items.  In 
regard to whether the veteran has 
service-related PTSD, the examiner must 
be instructed that only the verified 
events listed by the RO may be considered 
as stressors for the purpose of 
determining whether the any stressors in 
service have resulted in PTSD and whether 
the diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
The psychiatrist should specifically be 
informed that stressors other than those 
listed by the RO as verified, are not 
recognized, and may not be 
considered/relied upon as stressors in 
support of a diagnosis of PTSD.  

The examination should include all 
appropriate tests and evaluations.  The 
examiner should utilize the DSM-IV in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner MUST enumerate 
the requisite diagnostic criteria and 
explain whether and how, with reference 
to specific clinical findings and/or 
history, each of the diagnostic criteria 
is or is not satisfied.  Also, if PTSD is 
diagnosed, the examiner MUST identify the 
stressor(s) supporting the diagnosis.  
The report of the examination must 
include a complete rationale for all 
conclusions reached.

12.  The RO should ensure that the 
aforementioned development has been 
completed to the extent possible.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  
Any indicated further development should 
also be conducted.  

13.  The claims should then be 
readjudicated with consideration of all 
pertinent law, regulations, and Court 
decisions, including 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. §§ 3.303(b), 4.14, 
4.87b, 4.97, Diagnostic Codes 6275, 6501, 
6510-14, 6522; Esteban; Savage; Stegall; 
Karnas; Barela; and the relevant 
respiratory rating criteria in effect 
both prior to and after October 7, 1996.  
The RO must also consider the issue of 
entitlement to service connection for a 
psychiatric disorder, claimed as a 
residual of Agent Orange exposure.  If 
the claims remain in a denied status, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case which includes all pertinent law 
and regulations, specifically 38 C.F.R. 
§§ 4.87b, 4.97, Diagnostic Codes 6275, 
6522, and a full discussion of action 
taken on the veteran's claims, consistent 
with the Court's instructions in Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The 
applicable response time should be 
allowed.

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 

